            Case 1:20-cv-09460-JPC Document 28 Filed 06/14/21 Page 1 of 12




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
LINA ASSAF and GEORGE ASSAF,                                           :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :     20 Civ. 9460 (JPC)
                  -v-                                                  :
                                                                       :   OPINION AND ORDER
THE PORT AUTHORITY OF NEW YORK AND NEW :
JERSEY and UNITED AIRLINES INC.,                                       :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X
JOHN P. CRONAN, United States District Judge:

        Plaintiffs Lina (“Lina”) and George Assaf seek to hold Defendants the Port Authority of

New York and New Jersey (the “Port Authority”) and United Airlines Inc. (“United”) liable in tort

for an accident that occurred in New Jersey. United filed a motion to dismiss for lack of personal

jurisdiction pursuant to Rule 12(b)(2) of the Federal Rules of Civil Procedure. For the following

reasons, the Court grants United’s motion.

                                               I. Background 1

        On September 4, 2019, while she was disembarking a United flight from Athens, Greece

to Newark, New Jersey, Lina fell on the jetway at Terminal B, Gate 56 of Newark Liberty




        1
          The facts in this section are drawn primarily from Plaintiffs’ Complaint and are assumed
true for purposes of this Opinion and Order. Dkt. 1, Exh. 1 (“Compl.”). In addition, “because a
motion to dismiss for lack of personal jurisdiction requires the resolution of factual issues outside
the pleadings, the Court considers other relevant submissions from the parties at this stage.”
Ahmed v. Purcell, No. 14 Civ. 7491 (KPF), 2016 WL 1064610, at *1 n.1 (S.D.N.Y. Mar. 14, 2016)
(internal quotation marks omitted); accord Dorchester Fin. Sec., Inc. v. Banco BRJ, S.A., 722 F.3d
81, 86 (2d Cir. 2013) (per curiam) (“[W]e have made clear that a district court may [consider
materials outside the pleadings] without converting a motion to dismiss for lack of personal
jurisdiction into a motion for summary judgment.”). Specifically, the Court considers the
declaration from Robert P. Sharron, attorney for Plaintiffs, filed in opposition to United’s motion
             Case 1:20-cv-09460-JPC Document 28 Filed 06/14/21 Page 2 of 12




International Airport. Compl. ¶ 10; Dkt. 10 at 1. In short, Plaintiffs contend that Lina fell because

Defendants were negligent in maintaining the jetway. See, e.g., Compl. ¶¶ 13, 35.

         Plaintiffs are New York residents. Id. ¶ 1. The Complaint alleges that United is a “Foreign

Corporation, duly authorized to transact business in the States of New York and New Jersey,” id.

¶ 3, and that the Port Authority “is a body, corporate and politic, created by the compact between

the states of New York and New Jersey with consent of the Congress of the United States,” id.

¶ 2. 2

         On September 30, 2020, Plaintiffs filed suit in the Supreme Court of the State of New York,

Bronx County. Id. Plaintiffs bring claims for negligence against both the Port Authority and

United, and George Assaf brings a claim for loss of spousal support and consortium from his wife.

Plaintiffs seek damages for “serious personal injuries, pain and suffering, loss of enjoyment of life,

medical expenses, future lost wages and benefits and all other recoverable items under New York

State Law.” Id. at p. 12-13.

         On November 11, 2020, United removed the case to this Court, pursuant to 28 U.S.C

§ 1441. Dkt. 1 at p. 1. The parties agree that this Court has subject matter jurisdiction pursuant to

28 U.S.C. § 1331, on the grounds that the “international carriage of persons, baggage or cargo

performed by aircraft for reward” is governed by the Montreal Convention, an international treaty

to which the United States was, at all relevant times, a signatory. Id. ¶¶ 6-12; see Dkt. 17

(“Opposition”) at 1; Buonocore v. Trans World Airlines, Inc., 900 F.2d 8, 9 (2d Cir. 1990) (“Article


to dismiss, Dkt. 16, and certain admissions from Plaintiffs not specifically alleged in the
Complaint, Dkt. 10.
         2
         United responds that it is incorporated in Delaware and maintains its principal place of
business in Illinois, and cites a number of cases supporting this proposition. Dkt. 15 (“Motion”)
at 2, 7. While the Court assumes Plaintiffs’ allegations are true for purposes of United’s Rule
12(b)(2) motion, see Dorchester Fin. Sec., Inc., 722 F.3d at 85, any disagreement as to United’s
citizenship is not material to this Opinion and Order.


                                                  2
          Case 1:20-cv-09460-JPC Document 28 Filed 06/14/21 Page 3 of 12




17 [of the Montreal Convention] imposes liability on airlines for accidental injuries that occur ‘in

the course of any of the operations of embarking or disembarking.’”); Mullaney v. Delta Air Lines,

Inc., No. 08 Civ. 7324 (CM), 2009 WL 1584899, at *1 (S.D.N.Y. June 3, 2009) (“Due to the

preemptive nature of the Convention, claims that fall within its parameters cannot be the subject

of lawsuits pursuing other theories of recovery, state or federal.”).

         On December 23, 2020, United filed a motion to dismiss for lack of personal jurisdiction

pursuant to Rule 12(b)(2), arguing that the Court does not have general or specific jurisdiction

over it. Dkts. 13, 14; Motion. Plaintiffs filed an opposition to the motion to dismiss on January

13, 2021, arguing that the Court has specific jurisdiction over United because United transacts

business in New York, but that if the Court concludes that it does not have jurisdiction, it should

sua sponte transfer this case to New Jersey. Dkt. 16; Opposition. United filed a reply in further

support of its motion on January 20, 2021. Dkt. 20 (“Reply”).

                                        II. Legal Standard

         A court reviewing a motion to dismiss for lack of personal jurisdiction first considers

whether there is “a statutory basis for exercising personal jurisdiction,” Marvel Characters, Inc. v.

Kirby, 726 F.3d 119, 128 (2d Cir. 2013), based on “the law of the forum in which the court sits,”

CutCo Indus., Inc. v. Naughton, 806 F.2d 361, 365 (2d Cir. 1986). If so, the court must determine

whether the exercise of jurisdiction comports with due process. Burger King Corp. v. Rudzewicz,

471 U.S. 462, 476 (1985); Chloé v. Queen Bee of Beverly Hills, LLC, 616 F.3d 158, 164 (2d Cir.

2010).

         “A plaintiff bears the burden of demonstrating personal jurisdiction over a person or entity

against whom it seeks to bring suit.” Penguin Grp. (USA) Inc. v. Am. Buddha, 609 F.3d 30, 34

(2d Cir.), certified question accepted, 15 N.Y.3d 744 (2010), and certified question answered, 16




                                                  3
           Case 1:20-cv-09460-JPC Document 28 Filed 06/14/21 Page 4 of 12




N.Y.3d 295 (2011). “In order to survive a motion to dismiss for lack of personal jurisdiction, a

plaintiff must make a prima facie showing that jurisdiction exists.” Thomas v. Ashcroft, 470 F.3d

491, 495 (2d Cir. 2006). In other words, a plaintiff bears the burden of raising facts that, “if

credited by the ultimate trier of fact, would suffice to establish jurisdiction over the defendant.”

Chloé, 616 F.3d at 163 (internal quotation marks and brackets omitted); accord In re Terrorist

Attacks on Sept. 11, 2001, 714 F.3d 659, 673 (2d Cir. 2013). “[C]ourts have ‘considerable

procedural leeway’” while reviewing a motion to dismiss for lack of personal jurisdiction, which

includes discretion to “permit discovery in aid of the motion” or authorize “an evidentiary hearing

on the merits of the motion.” Shepherd v. Annucci, 921 F.3d 89, 95 (2d Cir. 2019) (quoting

Dorchester Fin. Sec., Inc. v. Banco BRJ, S.A., 722 F.3d 81, 84 (2d Cir. 2013)).

                                          III. Discussion

A. New York’s Long-Arm Statute 3

       Plaintiffs argue that the Court has personal jurisdiction over United pursuant to section

302(a) of the New York Civil Practice Law and Rules (“N.Y. C.P.L.R.”), which provides that “a

court may exercise personal jurisdiction over any non-domiciliary who in person or through an

agent . . . transacts any business within the state or contracts anywhere to supply goods or services

in the state.” N.Y. C.P.L.R § 302(a)(1). There are two components to the statute: (1) “[t]he

defendant must have transacted business within the state” and (2) “the claim asserted must arise


       3
          In response to United’s pre-motion letter seeking leave to file its motion to dismiss, Dkt.
5, Plaintiffs argued that the Court has personal jurisdiction over United under the Montreal
Convention, see Dkt. 10. But as United notes in its motion to dismiss, courts generally hold that
the Montreal Convention provides a basis for subject matter jurisdiction, not personal jurisdiction.
See Motion at 14-16; Royal & Sun All. Ins. PLC v. UPS Supply Chain Sols., Inc., No. 16 Civ. 9791
(NRB), 2018 WL 1888483, at *3 (S.D.N.Y. Apr. 5, 2018) (noting that courts “have consistently
concluded that the Montreal Convention affords subject matter jurisdiction, not personal
jurisdiction”). Plaintiffs did not pursue this argument further in their opposition to United’s motion
to dismiss and instead rely solely on New York’s long-arm statute.


                                                  4
           Case 1:20-cv-09460-JPC Document 28 Filed 06/14/21 Page 5 of 12




from that business activity.” Licci ex rel. Licci v. Lebanese Canadian Bank, SAL, 732 F.3d 161,

168 (2d Cir. 2013) (internal quotation marks omitted). “[P]roof of one transaction in New York

is sufficient to invoke jurisdiction, even though the defendant never enter[ed] New York, so long

as the defendant’s activities here were purposeful and there is a substantial relationship between

the transaction and the claim asserted.” Kreutter v. McFadden Oil Corp., 71 N.Y.2d 460, 467

(1988).

          With regard to the first component, courts to look at the “totality of the defendant’s

activities within the forum to determine whether a defendant has transacted business in such a way

that constitutes purposeful activity.” Best Van Lines, Inc v. Walker, 490 F.3d 239, 246 (2d Cir.

2007) (alterations, internal quotation marks, and citations omitted). “Purposeful activities are

those with which a defendant, through volitional acts, avails itself of the privilege of conducting

activities within the forum State, thus invoking the benefits and protections of its laws.” Fischbarg

v. Doucet, 9 N.Y.3d 375, 380 (2007) (internal quotation marks omitted).

          With regard to the second requirement, courts consider the degree to which there exists an

“articulable nexus, or substantial relationship, between the claim asserted and the actions that

occurred in New York.” Best Van Lines, Inc, 490 F.3d at 246 (internal quotation marks omitted).

There does not need to be a “causal link between the defendant’s New York business activity and

a plaintiff’s injury.” Licci ex rel. Licci, 732 F.3d at 168-69. Instead, there must be “a relatedness

between the transaction and the legal claim such that the latter is not completely unmoored from

the former.” Id. (quoting Licci v. Lebanese Canadian Bank, 20 N.Y.3d 327, 339 (2012)).

Therefore, “[i]n effect, the ‘arise-from’ prong limits the broader ‘transaction-of-business’ prong to

confer jurisdiction only over those claims in some way arguably connected to the transaction.”

Licci, 20 N.Y.3d at 339-40.




                                                  5
           Case 1:20-cv-09460-JPC Document 28 Filed 06/14/21 Page 6 of 12




B. Lina’s Injuries Did Not Arise Out of United’s Contacts With New York

       Plaintiffs argue that United transacts business in New York because Newark Airport serves

as United’s “international ‘hub’ for passengers departing or returning to New York City,” and

because it “operates numerous daily flights to and from La Guardia Airport in Queens, New York

and maintains offices in New York City.” Opposition at 3. While United does not seriously

dispute that it transacts business in New York, it argues that Lina’s fall, which occurred in New

Jersey, did not arise out of United’s contacts with New York. See Motion at 10-12. Plaintiffs

respond that their purchase of the plane tickets while in New York is sufficient to confer personal

jurisdiction over United. Opposition at 4. 4

       Even assuming United transacts business in New York, Plaintiffs have not shown that the

injury arose out of any such contacts, since purchasing a ticket in New York does not give rise to

jurisdiction for a personal injury action for an incident that occurred outside of the state. The

Second Circuit’s decision in Gelfand v. Tanner Motor Tours, LTD., 339 F.2d 317 (2d Cir. 1964),

is instructive. There, the Second Circuit considered whether a plaintiff could sue a defendant in

New York for injuries that occurred on a bus ride from Las Vegas, Nevada to Grand Canyon,

Arizona. Id. at 318. The plaintiff argued that there was jurisdiction in New York because he

purchased the ticket through a travel service in Long Island. Id. at 321. The Second Circuit

disagreed, emphasizing that the “alleged negligence of defendants, the subsequent injury to

plaintiffs, and every relevant occurrence connecting these two events, all took place three thousand

miles from Long Island, New York.” Id. at 321. Therefore, “[i]t cannot even be said that the duty




       4
          Although Plaintiffs do not actually allege in their Complaint that they purchased their
tickets in New York, nor have they submitted an affidavit or any other evidentiary support
reflecting that they did, the Court assumes only for purposes of this Opinion and Order that
Plaintiffs did in fact purchase their tickets in New York.


                                                 6
         Case 1:20-cv-09460-JPC Document 28 Filed 06/14/21 Page 7 of 12




of due care owed by defendants to plaintiffs arose in New York, for that duty did not finally arise

until plaintiffs boarded defendants’ bus in Las Vegas.” Id. at 321-22.

       Courts in this Circuit have followed Gelfand’s lead to hold that a purchase of a travel ticket

in New York, without more, does not confer personal jurisdiction in that state. See, e.g., Simmons

v. Nat’l R.R. Pass. Corp., No. 19 Civ. 6986 (LGS), 2020 WL 2904847, at *3 (S.D.N.Y. June 3,

2020) (“[I]t is well-established that the purchase of a ticket in New York is not sufficient to confer

personal jurisdiction where the alleged injury occurred elsewhere.”); Cordice v. LIAT Airlines, No.

14 Civ. 2924 (RRM) (LB), 2015 WL 5579868, at *4 (E.D.N.Y. Sept. 22, 2015) (“The mere

purchase of a ticket in New York is insufficient to establish personal jurisdiction based upon an

injury that occurred elsewhere while travelling on that ticket.”); see also Rodriguez v. Circus

Circus Casinos, Inc., No. 00 Civ. 6559 (GEL), 2001 WL 21244, at *3 (S.D.N.Y. Jan. 9, 2001)

(finding that the plaintiff had not established an adequate nexus to support jurisdiction on the basis

that the plaintiff “had made his hotel reservation over [the defendant’s] website” in New York

because “the personal injuries at the heart of this lawsuit arose, if at all, from the allegedly

negligent conduct of the defendants in Nevada rather than from the making of a hotel reservation”).

       Thus, while Plaintiffs’ ticket purchase may have been a but-for cause of the injury, that

alone does not establish the requisite relatedness between the transaction and the cause of action.

See Simmons, 2020 WL 2904847, at *3; cf. Johnson v. Ward, 4 N.Y.3d 516, 520 (2005)

(concluding that the plaintiff had “failed to establish a sufficient nexus between the purported

transactions of business in New York and the negligence claim” based on the issuance of a driver’s

license in New York, because the plaintiffs’ “cause of action arose out of defendant’s allegedly

negligent driving in New Jersey”). United’s alleged duty and Lina’s alleged injury do not “arise




                                                  7
         Case 1:20-cv-09460-JPC Document 28 Filed 06/14/21 Page 8 of 12




from” the purchase, nor is there a “substantial relationship” between the injury and the ticket that

would give rise to jurisdiction. Licci, 20 N.Y.3d at 333.

       In arguing against dismissal, Plaintiffs point to two cases: McLoughlin v. Commercial

Airways (Pty) Ltd., 602 F. Supp. 29 (E.D.N.Y. 1985) and Wurtenberger v. Cunard Line, 370 F.

Supp. 342 (S.D.N.Y. 1974). To the extent that those cases carry any persuasive weight, they are

distinguishable.

       In McLoughlin, the district court determined that a South African airline was subject to

personal jurisdiction in New York for injuries on a flight from one South African city to another

based, in part, on the fact the airline’s agent sold the plaintiffs their tickets in New York. 602 F.

Supp. at 31-32. McLoughlin is, at best, a minority view in this district. In fact, the Court is not

aware of any cases, in the over thirty years since McLoughlin was decided, that have relied on

McLoughlin for its personal jurisdictional analysis. Regardless, McLoughlin is distinguishable

from the case at bar. The court in McLoughlin focused on the defendant’s agent’s “continuous and

systematic course of activity over a period of 12 years to (i) solicit business for, (ii) book

reservations with, (iii) accept and transmit cash payments for air transportation to, and (iv)

distribute public information on behalf of” the defendant. Id. at 32. The court concluded that these

contacts rendered the defendant subject to general jurisdiction in New York. Id. Only then did

the court conclude, without significant explanation, that the defendant transacted business through

its agent within the meaning of section 302(a)(1), and that the business was “reasonably related”

to the cause of action. Id. By contrast, Plaintiffs here argue only that United uses Newark Airport

as a “hub” for passengers travelling to New York City, and that “[i]n connection with ticketing

services and services connected to its handling of flights from LaGuardia and other airports,




                                                 8
         Case 1:20-cv-09460-JPC Document 28 Filed 06/14/21 Page 9 of 12




numerous employees of United are based in New York.” Opposition at 3. They do not, however,

argue that United’s connections are so substantial as to give rise to general jurisdiction.

       Nor is Plaintiffs’ reliance on Wurtenberger helpful. In that case, the court assessed whether

it had jurisdiction over a doctor for a medical malpractice claim based on his role as the doctor for

a cruise line. 370 F. Supp. at 342. The court observed that the defendant was the ship’s doctor

when the cruise ship left New York Harbor for the Caribbean as well as when it returned, and that

he “presumably continued to perform his duties while the ship was in New York Harbor.” Id. at

344. In addition, while the defendant claimed to have treated the plaintiff only while outside the

territorial waters of New York, the plaintiff maintained that “he remained under the care of [the

defendant] and this treatment continued until he left the ship.” Id. at 343. The court determined

that the defendant therefore “purposefully availed himself ‘of the privilege of conducting activities

within the forum State.’” Id. at 344 (quoting Hanson v. Denckla, 357 U.S. 235, 253 (1958)). The

court further concluded that the medical malpractice claims arose out of those business transactions

because when the ship left, the defendant “in effect, held himself out as a qualified doctor who

would treat any medical problems they might have on the cruise,” and “it would seem likely that

many of the people who decided to go on the cruise and cut themselves off, albeit temporarily,

from all land based medical services, only agreed to do this because they knew that competent

medical care was available.” Id. at 345. To whatever extent Wurtenberger has persuasive weight

outside of the medical malpractice context, it is distinguishable from the case here: Unlike in

Wurtenberger, the flight upon which Plaintiffs travelled did not travel to or from New York. The

flight departed from Athens, Greece and landed in New Jersey.




                                                  9
           Case 1:20-cv-09460-JPC Document 28 Filed 06/14/21 Page 10 of 12




        In sum, Plaintiffs’ reliance on McLoughlin and Wurtenberger cannot overcome the weight

of authority in this Circuit holding that purchasing a plane ticket is insufficient to confer

jurisdiction in the forum.

C. Plaintiffs’ Request to Transfer

        In the closing section of their memorandum opposing United’s motion to dismiss, Plaintiffs

argue that, should the Court find it does not have jurisdiction over United, it should sua sponte

transfer this case to the District Court for New Jersey (Newark) pursuant to 28 U.S.C. §§ 1404(a)

and 1406(a). Opposition at 5-6. If a case is filed “laying venue in the wrong division or district,”

as here, section 1406 provides that a district court “shall dismiss, or if it be in the interest of justice,

transfer such case to any district or division in which it could have been brought.” 28 U.S.C. §

1406(a).

        Generally, “the party requesting transfer carries the ‘burden of making out a strong case

for transfer.’” N.Y. Marine & Gen. Ins. Co. v. Lafarge N. Am., Inc., 599 F.3d 102, 114 (2d Cir.

2010) (quoting Filmline (Cross-Country) Prods., Inc. v. United Artists Corp., 865 F.2d 513, 521

(2d Cir. 1989)). The movant thus has the burden to establish that jurisdiction and venue are proper

in the transferee court, see Wohlbach v. Ziady, No. 17 Civ. 5790 (ER), 2018 WL 3611928, at *4

(S.D.N.Y. July 27, 2018), and that a transfer would be in the interests of justice, see French Transit,

Ltd. v. Mod. Coupon Sys., Inc., 858 F. Supp. 22, 27 (S.D.N.Y. 1994) (outlining the factors courts

in this District generally consider in assessing whether transfer would be in the interests of justice).

        Section 1406 is designed to avoid “the injustice which ha[s] often resulted to plaintiffs

from dismissal of their actions merely because they had made an erroneous guess with regard to

the existence of some elusive fact of the kind upon which venue provisions often turn,” Goldlawr,

Inc. v. Heiman, 369 U.S. 463, 466 (1962), but is not meant to “reward plaintiffs for their lack of




                                                    10
         Case 1:20-cv-09460-JPC Document 28 Filed 06/14/21 Page 11 of 12




diligence in choosing a proper forum,” Spar, Inc. v. Info. Res., Inc., 956 F.2d 392, 394 (2d Cir.

1992). Compelling reasons for transfer can include, in some instances, a statute of limitations bar.

See, e.g., Minnette v. Time Warner, 997 F.2d 1023, 1026 (2d Cir. 1993) (“Given that the functional

purpose of 28 U.S.C. § 1406(a) is to eliminate impediments to the timely disposition of cases and

controversies on their merits, the transfer of this action, when the statute of limitations has run, is

in the interest of justice.” (citation omitted)).

        As an initial matter, Plaintiffs did not actually move for a transfer and have only

suggested—for the first time in their opposition to United’s motion to dismiss—that the Court

transfer this case sua sponte. Reply at 6; see Local Rule 7.1(a) (requiring that all motions contain

a notice of motion, a memorandum of law, and any supporting affidavits and exhibits); see also

Krisko v. Marvel Ent., LLC, 473 F. Supp. 3d 288, 301 (S.D.N.Y. 2020) (denying a transfer where

the plaintiff did not “float the idea of a transfer” until “a two-paragraph-long coda in their

opposition to [the defendant’s] motion to dismiss for lack of jurisdiction”). In support of their

request, Plaintiffs say nothing about the threshold issues of jurisdiction and venue. See Opposition

at 5-6. Plaintiffs do not even address whether the Court has the ability to sever this case against

United and transfer those claims to New Jersey, given that the other Defendant in this case, the

Port Authority, has not moved to dismiss. Nor do they address the possibility or the practical

implications of pursuing two lawsuits in two forums based on the same incident.

        Plaintiffs also have not identified any prejudice that would result from dismissing United

without prejudice, such as a statute of limitations bar. And dismissal, rather than transfer, would

avoid complicated issues that could result if the transferee court determines that it lacks subject

matter jurisdiction. See DeJoseph v. Cont’l Airlines, Inc., 18 F. Supp. 3d 595, 604 (D.N.J. 2014)

(determining that the Montreal Convention does not provide for subject matter jurisdiction); Fouad




                                                    11
         Case 1:20-cv-09460-JPC Document 28 Filed 06/14/21 Page 12 of 12




v. Milton Hershey Sch. & Sch. Tr., No. 20 Civ. 10042 (PAC), 2021 WL 839453, at *1 (S.D.N.Y.

Mar. 5, 2021) (remanding case back to state court after confronting the question of “whether, where

a transferor court determines that subject matter jurisdiction exists, denies remand, and instead

transfers the case; and the transferee court subsequently revisits the jurisdictional determination,

concludes that there is no subject matter jurisdiction, and remands the case to state court in the

transferor’s district, a subsequent removal to the transferor court, on the same grounds as the first

removal, is barred under 28 U.S.C. § 1447(d) because it would require the transferor to review the

transferee’s remand order”).

       It is on Plaintiffs to diligently choose a proper forum, and they have failed to do so in this

case. The Court concludes that a transfer would not be in the interests of justice and therefore will

not exercise its discretion to sua sponte transfer this case.

                                             IV. Conclusion

       For the foregoing reasons, the Court grants United’s motion to dismiss. Plaintiffs must file

a letter within two weeks of the date of this Opinion and Order advising the Court whether they

intend to continue pursuing this case against the Port Authority in this District. Upon receipt of

this letter, the Court will schedule a case management conference, if necessary.

       The Clerk of the Court is respectfully directed to terminate the motion pending at Docket

Number 13.

       SO ORDERED.

Dated: June 14, 2021                                 __________________________________
       New York, New York                                     JOHN P. CRONAN
                                                            United States District Judge




                                                  12
